 

Exhibit 10.1

 

AMENDMENT NO. 1

TO

AMENDED AND RESTATED

REINSURANCE AND POOLING AGREEMENT

 

WHEREAS, Zenith Insurance Company (“Zenith”), ZNAT Insurance Company (“ZNAT”)
and Zenith Star Insurance Company (“Zenith Star”) have previously entered into
an Amended and Restated Reinsurance and Pooling Agreement, effective April 1,
2005, and;

 

WHEREAS, effective June 30, 2005 Zenith Star has merged with Zenith, and no
longer exists as a corporate entity;

 

NOW, THEREFORE, Zenith and ZNAT agree as follows:

 

1.                                       Article V – Proportionate Shares – is
deleted and the following substituted therefor:

 

“V.                             Proportionate Shares.

 

The results of underwriting operations will be apportioned cumulatively, without
restatement of prior periods.  The proportionate shares of the Companies are as
follows:

 

Zenith Insurance Company

 

98.0

%

 

 

 

 

ZNAT Insurance Company

 

2.0

%

 

The proportionate shares of Zenith and ZNAT may be changed from time to time by
mutual consent as of the close of any calendar year quarter.  Such changes shall
be set forth in an amendment to this Agreement.”

 

IN WITNESS WHEREOF, each of the undersigned parties has caused this Amendment to
be executed on its behalf this 15th day of September, 2005.

 

 

 

 

ZENITH INSURANCE COMPANY

 

 

 

 

/s/ Diane Heidenreich

 

By:

/s/ Jack D. Miller

 

Witness – Diane Heidenreich

 

 

Jack D. Miller, President

 

 

 

 

 

 

 

 

ZNAT INSURANCE COMPANY

 

 

 

 

 

 

/s/ Diane Heidenreich

 

By:

/s/ Jack D. Miller

 

Witness – Diane Heidenreich

 

 

Jack D. Miller, President

 

 

--------------------------------------------------------------------------------